                                                                                           Rev 12/01/18

                              LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:
VICTOR S. GORSKI                                            CHAPTER:              13
a/k/a Victor Stanley Gorski
a/k/a Victor Gorski                                         CASE NO.              5:20-bk-02893-RNO

                                                                 ☐ ORIGINAL PLAN
                                               Debtor(s)         1st AMENDED PLAN
                                                            0        Number of Motions to Avoid Liens
                                                            1        Number of Motions to Value Collateral




                                        CHAPTER 13 PLAN

                                              NOTICES
  Debtors must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as “Not Included” or if both boxes are checked or if
  neither box is checked, the provision will be ineffective if set out later in the plan.

   1 The plan contains nonstandard provisions, set out in § 9,          ☒ Included      ☐ Not
     which are not included in the standard plan as approved by                         Included
     the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
   2 The plan contains a limit on the amount of a secured claim,        ☒ Included      ☐ Not
     set out in § 2.E, which may result in a partial payment or no                      Included
     payment at all to the secured creditor.
   3 The plan avoids a judicial lien or nonpossessory,                  ☐ Included      ☒ Not
     nonpurchase- money security interest, set out in § 2.G                             Included

                              YOUR RIGHTS WILL BE AFFECTED
  READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
  timely written objection. This plan may be confirmed and become binding on you without further
  notice or hearing unless a written objection is filed before the deadline stated on the Notice issued
  in connection with the filing of the plan.




                                                    1
 Case 5:20-bk-02893-HWV           Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                  Desc
                                  Main Document    Page 1 of 8
                                                                                       Rev 12/01/18

1. PLAN FUNDING AND LENGTH OF PLAN.

  A. Plan Payments From Future Income
     1. To date, the Debtor paid $ 0.00. Debtor shall pay to the Trustee for the remaining term
        of the plan the following payments. If applicable, in addition to monthly plan
        payments, Debtor shall make conduit payments through the Trustee as set forth below.
        The total base plan is $ 142,342.11 plus other payments and property stated in § 1B
        below:

    Start          End               Plan           Estimated         Total            Total
   mm/yyyy        mm/yyyy          Payment           Conduit         Monthly         Payment
                                                    Payment          Payment         Over Plan
                                                                                       Tier

   02/2021         10/2025         $2,497.23          $0.00          $2,497.23      $142,342.11




                                                                         Total      $142,342.11
                                                                      Payments:

     2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
        Trustee that a different payment is due, the Trustee shall notify the Debtor and any
        attorney for the Debtor, in writing, to adjust the conduit payments and the plan
        funding. Debtor must pay all post-petition mortgage payments that come due before
        the initiation of conduit mortgage payments.

     3. Debtor shall ensure that any wage attachments are adjusted when necessary to
        conform to the terms of the plan.

     4. Check One:
                Debtor is at or under median income.


  B. Additional Plan Funding From Liquidation of Assets/Other

     5. The Debtor estimates that the liquidation value of this estate is $ 0.00.
        (Liquidation value is calculated as the value of all non- exempt assets after the
        deduction of valid liens and encumbrances and before the deduction of
        Trustee fees and priority claims.)     Check One:

                   No assets will be liquidated.

                                                2
Case 5:20-bk-02893-HWV        Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                Desc
                              Main Document    Page 2 of 8
                                                                                        Rev 12/01/18




2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check One:

                    None.

  B. Mortgages (Including Claims Secured by Debtor’s Principal Residence)
     and Other Direct Payments by Debtor. Check One:

                   None.
                   If this is checked, the rest of § 2.B need not be completed or reproduced.

             ☒     Payments will be made by the Debtor directly to the creditor according to
                   the original contract terms, and without modification of those terms unless
                   otherwise agreed to by the contracting parties. All liens survive the plan if
                   not avoided or paid in full under the plan.

        Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                        of Account
                                                                                         N umber
 Rushmore Loan Management            Residence located at                           9234
 Services                            1230 Sutton Creek Rd.
 PO Box 55004                        Dallas, PA 18612
 Irvine, CA 92619
 Capital One Auto Finance, a       2006 Mercury Mountaineer                         0245
 division of Capital One, NA Dept.
 c/o AIS Portfolio Services, LP
 4515 N. Santa Fe Ave., Dept. APS
 Oklahoma City, OK 73118




  C. Arrears (Including, but not limited to, claims secured by Debtor’s
     principal residence). Check One:

                 None.
                 If this is checked, the rest of § 2.C need not be completed or reproduced.



                                                 3
Case 5:20-bk-02893-HWV         Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                  Desc
                               Main Document    Page 3 of 8
                                                                                          Rev 12/01/18


           ☒ The Trustee shall distribute to each creditor set forth below the amount of
             arrearages in the allowed claim. If post-petition arrears are not itemized in an
             allowed claim, they shall be paid in the amount stated below. Unless otherwise
             ordered, if relief from the automatic stay is granted as to any collateral listed in
             this section, all payments to the creditor as to that collateral shall cease, and the
             claim will no longer be provided for under § 1322(b)(5) of the Bankruptcy Code:

      Name of Creditor           Description of             Estimated      Estimated         Estimated
                                  Collateral               Pre-petition    Postpetition     T otal to be
                                                            Arrears to      Arrears to      paid in plan
                                                            be Cured        be Cured

 Rushmore Loan                Residence located at       $116,789.03      $0.00            $116,789.03
 Management Services          1230 Sutton Creek Rd.
 PO Box 55004                 Dallas, PA 18612
 Irvine, CA 92619

 Capital One Auto Finance, a    2006 Mercury             $5,919.92        $0.00            $5,919.92
 division of Capital One, NA    Mountaineer
 Dept.
 c/o AIS Portfolio Services, LP
 4515 N. Santa Fe Ave., Dept.
 APS
 Oklahoma City, OK 73118




  D. Other secured claims (conduit payments and claims for which a § 506
     valuation is not applicable, etc.) Check One:

                  None.

  E. Secured claims for which a § 506 valuation is applicable.        Check One:


                  None.
                  If this is checked, the rest of § 2.E need not be completed or reproduced.

             ☒ Claims listed in the subsection are debts secured by property not described in
               § 2.D of this plan. These claims will be paid in the plan according to
               modified terms, and liens retained until the earlier of the payment of the
               underlying debt determined under nonbankruptcy law or discharge under
               §1328 of the Code. The excess of the creditor’s claim will be treated as an
               unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the


                                                  4
Case 5:20-bk-02893-HWV        Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                   Desc
                              Main Document    Page 4 of 8
                                                                                       Rev 12/01/18

                 “Modified Principal Balance” column below will be treated as an unsecured
                 claim. The liens will be avoided or limited through the plan or Debtor will
                 file an adversary or other action (select method in last column). To the extent
                 not already determined, the amount, extent or validity of the allowed
                 secured claim for each claim listed below will be determined by the court at
                 the confirmation hearing. Unless otherwise ordered, if the claimant notifies
                 the Trustee that the claim was paid, payments on the claim shall cease.

    Name of Creditor        Description of           Value of     Interest    Total         Plan,
                             Collateral             Collateral     Rate      Payment     Adversary
                                                    (Modified                             or Other
                                                    Principal)                             Action
 Real Time Resolutions Residence located at   $120,000.00 0.00               $0.00      Adversary
 1349 Empire Circle Dr. 1230 Sutton Creek Rd.
 Suite 150              Dallas, PA 18612
 Dallas, TX 75247




  F. Surrender of Collateral.     Check One:

                   None.


  G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax
     liens. Check One:

                 None.


3. PRIORITY CLAIMS.

   A. Administrative Claims

     1.   Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
          by the United States Trustee.

     2.   Attorney’s fees. Complete only one of the following options:

          a. In addition to the retainer of $ 1,000.00 already paid by the Debtor, the amount of

                                                5
Case 5:20-bk-02893-HWV        Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                Desc
                              Main Document    Page 5 of 8
                                                                                        Rev 12/01/18

                $ 3,000.00 in the plan. This represents the unpaid balance of the presumptively
                reasonable fee specified in L.B.R. 2016-2(c); or

           b.              per hour, with the hourly rate to be adjusted in accordance with the
                terms of the written fee agreement between the Debtor and the attorney. Payment
                of such lodestar compensation shall require a separate fee application with the
                compensation approved by the Court pursuant to L.B.R. 2016-2(b).

     3.   Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
          one:

                     None.
                     If this is checked, the rest of § 3.A.3 need not be completed or reproduced.

                 ☒ The following administrative claims will be paid in full.


                    Name of Creditor                               Estimated Total Payment
 Rushmore Loan Management Services                     $1,531.00
 PO Box 55004
 Irvine, CA 92619




  B. Priority Claims (including certain Domestic Support Obligations).

      Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
      unless modified under §9.


                    Name of Creditor                               Estimated Total Payment
 Internal Revenue Service                             $2,161.55




                                                  6
Case 5:20-bk-02893-HWV           Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57               Desc
                                 Main Document    Page 6 of 8
                                                                                            Rev 12/01/18

  C. Domestic Support Obligations assigned to or owed to a governmental unit
     under 11 U.S.C. §507(a)(1)(B). Check one:

                 None.

4. UNSECURED CLAIMS.

  A.   Claims of Unsecured Nonpriority Creditors Specially Classified. Check one:

                 None.

  B.   Remaining allowed unsecured claims will receive a pro-rata distribution of funds
       remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one:

                None.

6. VESTING OF PROPERTY OF THE ESTATE.

  Property of the estate will vest in the Debtor upon

  Check the applicable line:
       ☐ plan confirmation.
       ☐ entry of discharge.
       ☒ closing of case.

7. DISCHARGE: (Check one)

       ☒ The debtor will seek a discharge pursuant to § 1328(a).
       ☐ The debtor is not eligible for a discharge because the debtor has previously received a
         discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

   If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
   the Trustee will treat the claim as allowed, subject to objection by the Debtor.


   Payments from the plan will be made by the Trustee in the following order:
   Level 1:
   Level 2:
   Level 3:

                                                   7
Case 5:20-bk-02893-HWV          Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                     Desc
                                Main Document    Page 7 of 8
                                                                                         Rev 12/01/18

    Level 4:
    Level 5:
    Level 6:
    Level 7:
    Level 8:

 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS.
Include the additional provisions below or on an attachment. Any nonstandard provision placed
elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as one document,
not as a plan and exhibit.)

   A. The Debtor reserves the right to object to any claim at any time.
   B. The 2006 Mercury Mountaineer will be paid off in November 2020. Plan payment goes up by
       $299.00 in December 2020.


Dated: January 18, 2021                                 /s/C. Stephen Gurdin, Jr.,
                                                        C.STEPHEN GURDIN, JR., ESQ.
                                                        Attorney for Debtor

                                                        /s/Victor S. Gorski
                                                        VICTOR S. GORSKI,
                                                        Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  8
Case 5:20-bk-02893-HWV           Doc 57 Filed 01/21/21 Entered 01/21/21 17:42:57                Desc
                                 Main Document    Page 8 of 8
